OPINION — AG — 68 Ohio St. 1971 2701 [68-2701] ET SEQ., THE OKLAHOMA MUNICIPAL TAXATION CODE, WHICH AUTHORIZES INCORPORATED CITIES AND TOWNS TO ASSESS, LEVY AND COLLECT TAXES FOR PURPOSE OF MUNICIPAL GOVERNMENT, WAS PROMULGATED TO ALLOW THE MUNICIPALITIES TO ASSESS A RATE OF TAXATION PURSUANT THERETO AT ANY RATE APPROVED BY A MAJORITY VOTE OF THE REGISTERED VOTERS IN THE MUNICIPALITY PURSUANT TO 68 Ohio St. 1971 2705 [68-2705] (REVENUE AND TAXATION) CITE: 68 Ohio St. 1971 1323 [68-1323], 68 Ohio St. 1971 1327 [68-1327] 68 Ohio St. 1971 1325 [68-1325], 68 Ohio St. 1971 2705 [68-2705] [68-2705] (WILLIAM ROY HOLTON JR)